ROBERTSON, Judge,
dissenting:
I respectfully dissent.
It is my opinion that this court’s reasoning in Mays v. Sabel Steel Services, Inc., 500 So.2d 467 (Ala.Civ.App.1986), was in error and that that case should be overruled. It is my opinion that the majority’s reasoning in this case is in error. This court stated in State Health Planning & Development Agency v. AMI Brookwood Medical Center, 564 So.2d 54 (Ala.Civ.App.1989), that:
“Section 41-22-25 outlines the applicability and proper construction of the AAPA. That section provides that the rights created by the AAPA shall be in addition to rights created by any other statute. It further provides that the AAPA shall take precedence over any other statute which diminishes the rights created by the AAPA, unless that statute expressly provides otherwise.”
Section 25-4-95 mandates a ten-day appeal deadline, whereas AAPA provides for a thirty-day appeal deadline. Clearly that “statute ... diminishes the rights created by the AAPA.” AMI Brookwood Medical Center, supra.
Therefore, I respectfully dissent.